 In the Matter of PHELPS DODGE REFINING CORPORATIONandLOCAL501, INTERNATIONAL UNION OF MINE, MILL & SMELTER WORKERS,AFFILIATED WITH THE C. I. O.Case No. 0-1954.-Decided January 27, 1942Jurisdiction:copper refining industry.UnfairLabor PracticesIn GeneralEmployerheldresponsible for the anti-union statements of an employee,where, with the knowledge of that employee's anti-union animus and hisreputation as a labor spy, it encourages him in such activities, fails to advisethe employees generally that he does not represent the respondent, and there-after promotes him.Interference, Restraint, and Coercion:Anti-union statements.Discrimination:refusal, because of union activities, to comply with previouslyexpressed intention to reinstate an employee to a less unhealthy job ; refusal,because of union activities, to reinstate an employee to a less unhealthy job,as it had done before the commencement of union activities, causing the em-ployee to quit his employment because of resulting illness ; discharge of em-ployees for union activities, upon various pretexts.Remedial Orders:reinstatement to positions from which eiployees had beendiscriminatorily excluded or discharged ; back pay.Mr. V. Lee McMahonandMr. Albert P. Wheatley,for the Board.Burges, Burges, Scott d Hulse,byMr. William H. BurgesandMr.James F. Hulse,of El Paso, Tex., andReeves, Todd, Ely d Beaty,byMr. Julian B. Beaty,of New York City, for the respondent.Mr. Mark RobinsonandMr. James Robinson,of El Paso, Tex.,andMr. D. William Leider,of New York City, for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn charges duly filed by Local 501, International Union of Mine,Mill & Smelter Workers, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Six-38 N. L. R B., No 119555 556DECIS[O S OF NATIONAL LABOR RELATIONS BOARDteenth Region (Fort Worth, Texas), issued its complaint, dated May3, 1941, against Phelps Dodge Refining Corporation, El Paso, Texas,herein called the respondent, alleging that the respondent had engagedin and was engaging iri unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and accompanying notice of hearingwere duly served on the respondent and the Union.The complaint, as amended at the hearing, alleged in substancethat the respondent (1) disparaged the Union and warned andthreatened its employees with respect to membership therein; (2)discriminatorily discharged Edmundo Norte on January 23, 1941,and Bernardo Acosta on March 21, 1941; (3) discriminatorily trans-ferred Jose Antonio Reyes on May 6, 1940, and again on December2, 1940, to less desirable and more difficult employment; and (4) dis-criminatorily transferred Aurelio Valdez on December 7, 1940, to aposition which was less desirable and more difficult, thereby causinghim to leave his employment with the respondent on December 31,1940.On May 21, 1941, the respondent filed its answer, in which itdenied that it had engaged ^ in the alleged unfair labor practices andset forth certain affirmative defenses to the allegedly discriminatorydischarges.Pursuant to notice, a hearing was held from May. 26 to June 3,1941, in El Paso, Texas, before C. W. Whittemore, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Boardand the respondent were represented by counsel, and the Union byrepresentatives.All parties participated in the hearing, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,, and to introduce evidence bearing on the issues.At theclose of the Board's case and at the conclusion of the hearing, coun-sel for the Board and for the respondent joined in motions to con-form the pleadings to the proof.The Trial Examiner granted themotions.During the hearing, the Trial Examiner made rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed all the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.At the close of the hearing, counsel for the Board arguedorally before the Trial Examiner, while counsel for the respondentwaived his privilege to present argument.On July 2, 1941, therespondent filed a brief with the Trial Examiner.On July 31, 1941, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served on the respondent and the PHELPS DODGE REFINING CORPORATION557Union. In the Intermediate Report; the Trial Examiner found thatthe respondent had discriminated against the four named employeesand had otherwise interfered with, restrained, and coerced employeesin the exercise of the.rights guaranteed in Section 7 of the Act, asalleged.The Trial Examiner recommended that the respondentcease and desist from engaging in the unfair labor practices and offerreinstatement and back pay to said four employees.On September 8, 1941, the respondent filed execptions to the' In-termediate Report and other parts of the record, and on September18, 1941, the respondent filed a brief in support thereof, which theBoard has considered.Pursuant to notice, a hearing for the purposeof oral argument Was held before the Board in Washington, D. C.,on October 14, 1941.The respondent and the Union were repre-sented by counsel and participated therein.The Board has considered the exceptions and, insofar as they areinconsistentwith the findings, conclusions, and order hereinafterset forth, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a New York corporation with its principal officeinNew York City, operates a plant in El Paso, Texas, where it isengaged in copper refining and in the production of copper sulphate.The principal raw material used at the respondent's El Paso plant isapproximately all of which is received from sources outside the Stateof Texas.After the refining process, approximately 90 percent of thefinished product, copper and copper sulphate, is shipped to customersoutside the State of Texas.During the first 4 months of 1940, therespondent's El Paso plant produced approximately 42,000 tons ofcopper.The respondent admits that it is engaged in commerce,within the meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 501, International Union of Mine, Mill & Smelter Workers,isa labor organiation affiliated with the Congress of IndustrialOrganizations, herein called the C. I. 0.1 It admits to membershipemployees of the respondent.1 In its charter the Union'was designated as "The El Paso Refinery Workers UnionNo 501 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.The activities of PurdyThe case involves a department of the respondent's El Paso plantknown as the tankhouse, where the refining operation is performed.The tankhouse is in charge of General Foreman George I. Purdy,and is operated by about 137 employees.Organizational activities of the Union, particularly among theemployees in the tankhouse, began early in 1940.Edmundo Norte,an employee in the tankhouse, testified that in February 1940 GeneralForeman Purdy asked him if he knew who the C. I. O. organizerswere, and advised him that another employee who, he heard, was"going around" with such organizers "shouldn't be getting mixedup in that kind of trouble."Norte further testified that a few dayslater Purdy accused him of having signed a union card, and that,when he denied the accusation, Purdy said, "I don't know what hascome over the men ... They are all excited with the false prom-ises of those C. I. O. organizers . . .We don't need the C. I. O....Everything was going along just fine out here until thoseorganizers came into town."Early in April 1940 Purdy again asked Norte, according to thelatter's testimony, if he had heard much about the C. I. O. in thetankhouse; told him that the C. I. O. was not needed and merelydisrupted the previously existing harmonious labor relations; andasked him to try to persuade his fellow employees to get rid of theC. I. O. Norte added that toward the end of April 1940 Purdyasked him if an employee named Mij ares had ever tried to inducehim to join the Union.When Norte replied in the negative, Purdysaid, "That's good."Bernardo Acosta, another employee, testified that in August 1940Purdy asked him if he had joined the Union.When Acosta answeredin the negative, Purdy looked at a list of -names which he took fromhis desk, insisted that Acosta was a member, and advised Acosta togo to the organizer's home, the address of which Purdy provided, andwithdraw his membership card.Upon returning from his vacation2 or 3 weeks later, Purdy asked Acosta if he had withdrawn his card.Acosta evaded the question.Purdy then urged Acosta to join theIndependent, took from his desk a copy of the contract which theIndependent had with the respondent, and read excerpts from it.When Acosta replied that he did not like the Independent, Purdydeclared: "You know where you are standing on this C. I. O. matter, PHELPS DODGE REFININGCORPORATION559and [if]you want to keep your job, you had better get out of theC. 1. 0.11Salvador Castorena,another employee, testified that early in De-cember 1940,while he was president of the Union, Purdy asked himif he had noticed that the "boys were kind of worried"about him andno longer trusted him.Purdy also asked Castorena why he stayed inthe C.I.0., since no one retained any confidence in him.A few dayslater,Purdy urged Castorena to try to obtain Norte's resignation fromthe Union,statingthathe was sorry to see Norte "get in Dutch withhis old crowd." 2Purdy denied the foregoing testimony of Norte, Acosta, and Cas-torena.However,the credibility of Purdy's denials must be appraisedin the light of certain other testimony givenby him.He admittedthat he knew of the Union's activities early in 1940 when they firstbegan, although the Union had taken no steps at that time to advisethe-respondent of its existence.At one point in the hearing he deniedthat he had ever mentioned the C.I.O. to the employees;he nextadmitted that he "may have"done so prior to a Board hearing inNovember 1940 in another case involving this plant of the respondent; 8and he finally claimed that in any event he was certain that he hadnot done so thereafter,since that hearing made him realize that asupervisor should not"even mention the word C. I. 0." The TrialExaminer,who observed the demeanor of Norte, Acosta, and Castorenaon the witness stand, as well as that of Purdy, credited the testimonyof Norte, Acosta, and Castorena.On the basis of the entire recordwe find, as did the Trial Examiner,thatPurdy made the statementssubstantially as attributed to him by Norte, Acosta, and Castorena.4We find that,by Purdy's remarks toNortein February 1940, againa few days later, again early in April 1940,and again toward the endof that month;by Purdy's remarks to Acosta in August 1940 and2Norte had previously been a member of the independent,but had joined the Union inNovember 1940."Matter of Phelps Dodge Refining CorporationandInternational Union of Mine, Atiltand Smelter Workers and Copper Refinery Employees Independent Union No.1, party tothe contract,37 N. L R B 1059,herein called Case No. C-1809.Case No C-1809arose upon charges filed by the international union of which the Union herein is a branchor local.A hearing was held from November 6 to 15, 1940, at El Paso,Texas.On De-cember 31,1941, the Board issued its Decision and Order,finding that the respondent hadinterferedwith, restrained, and coerced employees,had dominated the formation andadministration of Copper Refinery Employees Independent Union No. 1, herein called theIndependent,and had unlawfully discharged three employees.The Board therein orderedthe respondent to cease and desist from such unfair labor practices, to disestablish theIndependent,and to offer reinstatement to the said three employees with back pay.It should be observed that six of the eight statements attributed to Purdy occurred priorto the hearing in Case No. C-1809.`The respondent argues that Norte's testimony as to occurrences in February 1940 shouldnot be credited,particularly in view of Purdy's denial, and points out that Norte failed totestify at the November 1940 hearing in Case No.C-1809,although he was aware of thathearing and the fact that his testimony would be desired on behalf of the Union.However,it should be noted that Norte did not join the Union until after the close of that hearing. 560,DE'CIISQONS OFNATIONALLABOR RELATIONS BOARDagain 2 or 3 weeks later;and by Purdy's remarks to Castorena earlyin December 1940 and againa few dayslater,the respondent interferedwith, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section7 of the Act.'2.The activitiesof EscajedaJose Gabriel Escajeda has been employed at the El Paso plant sinceOctober 1939.During his employment at the plant he was also onthe regular pay roll of the sheriff of El Paso Countyas a "specialinvestigator" of the C. I. 0., and as such he warned his fellow em-ployees not to join the Union, solicited for the Independent, and madefull reports of his investigations to the sheriff.6Purdy admitted at the hearing in the instant case that he "mayhave" read in the newspapers that Escajeda was on the sheriff's payroll as a special investigator of the Union while employed by the re-spondent, and that lie "remembered something" about Escajeda's dualemployment but that it was "kind of hazy." Purdy also admittedknowing that Escajeda's status as a labor spy was an issue in the hear-ing in Case No. C-1809. Immediately after the close of that hearing,upon Purdy's instructions, Escajeda was transferred to the tankhousewith an increase in pay.Escajeda's new pay-roll classification, whichhad not previously existed, was "utility man."His new work officiallyconsisted of packing valves, an occasional task theretofore performedonce every 30 or 45 day's by employees regularly engaged at othertasks.Soon after Escajeda's transfer in November 1940 it became commonknowledge among the tankhouse employees that he was a labor spy.Purdy admitted that he was fully aware of current rumors as to thepurpose of Escajeda's employment.Purdy further admitted that hehad never made any effort to dissipate or deny the accuracy of theserumors.Escajeda's working hour activities included vigorous campaigningagainst the Union and soliciting memberships in the Independent.?According to the uncontradicted testimony of Valdez, which we credit,as did the Trial Examiner, Escajeda asked him during working hours,on or about December 1, 1940, to stop his work and discuss the Inde-pendent with Escajeda.When Valdez replied that he could not taketime off from his work, Escajeda said that it was all right to talk with5It will be noted that no testimonywas offered and no finding was made in Case NoC-1809 with respect to any of these activities6When confronted at the hearing-in this casewith the IntermediateReport in CaseNo. C-1809 andspecifically referredto certainparagraphs therein concerning his testimonyto the aboveeffect, Escajedaadmitted the correctness of such testimony."As previouslystated,the Board found in Case No. C-1809 that the respondent haddominated and interfered with the Independent and had contributed support to thatorganization. PHELPS DODGE REPINING CORPORATION561him and that it would not matter whether Valdez took an hour ortwo for such purpose or whether Purdy saw them doing so, since "thatiswhat he [Escajeda] was there for, to talk to us."Escajeda thenshowed Valdez a list of names Purdy had given him, purporting tobe the names of those employees who were expected to join the Inde-pendent.Valdez's name was included.However, Valdez refused tojoin that organization.8Between December 25, 1940, and January 16, 1941, the efforts ofPurdy and Escajeda resulted in the resignation of at least nine unionmembers.Following Purdy's advice to Castorena to resign from theUnion,' as found above, Castorena submitted a letter of resignation.The union organizer would not accept it. Castorena reported this toEscajeda, who thereupon wrote a letter of resignation for Castorena,obtained Castorena's signature to it, and mailed it to the organizer.The next morning, before Castorena had mentioned his action to any-one (other than Escajeda), Purdy complimented him upon his resig-nation and declared that other members of the Union would followhis lead.We find that Purdy learned of the resignation fromEscajeda.Thereafter Escajeda prepared letters of resignation andobtained the signatures thereon of eight other union members?In support of Purdy's anti-union campaign and his advice to Cas-torena to seek Norte's resignation from the Union, as found above,Escajeda in December 1940 also urged Castorena to make an effort toobtainNorte's resignation, stating that otherwise Norte might beput on awet flapper's job or dismissed.1°At the behest of both Purdyand Escajeda, Castorena then made an effort to secure Norte's resig-nation, but met with no success.At about the same time, Escajedaasked Castorena to get the "whole bunch of boys" to resign from theC. I. O. and told him that if they did not resign they would all getinto trouble.Early in January 1941 Escajeda asked Acosta to helphim build up the Independent.When Acosta refused, Escajedaasked him if that meant that he was a C. I. 0. man. Upon Acosta'saffirmative reply, Escajeda told him that the C. I. O. organizer was"nothing but a tramp" and would "screw" Acosta out of his job.On March 31, 1941, Escajeda was promoted from "utility man" to"welder" in the tankhouse, at a 58 percent increase in pay.At the8Shortly thereafter,as set forth below, Valdez was transferred to a job which seriouslyimpaired his healthHe was nevertheless repeatedly refused reinstatement and was subse-quently caused to resign his employment.8The findings in this paragraph are based upon the testimony of Castorena,a disinterestedwitness,and Escajeda,a witness called by the respondent.Purdy denied the statementsattributed to him by CastorenaThe Trial Examiner believed the testimony of Castorenaand Escajeda,and did not credit Purdy's denials.io Castorena quoted Escajeda as stating that if Norte did not resign he might be sent to"sell horns" in Juarez,across the border from El Paso,a statement which meant that Nortewould be dismissed from his job. Castorena further explained that "selling horns" re-ferred to street peddling.As to a wet flapper's job, the record establishes that it wouldconstitute a serious demotion for Norte.488861-42-vol. 38-37 562DECISQONSOF NATIONAL LABORRELATIONS BOARDsame time,the job of packing valves reverted to the employees whohad previously performed this infrequent task at odd moments duringtheir regular jobs.Neither the respondent nor Escajeda disputed the testimony ofEscajeda's activities in opposition to the Union, as set forth above.Rather, the respondent contends that it cannot be held responsiblefor such activities,on the ground that Escajeda was no more than anordinary employee whose union activities were protected from em-ployer interference by the provisions of theAct.As aresult of theNovember 1940 hearing in Case No. C-1809, however,the respondentmusthave known of Escajeda'spurpose to destroy the Union andbuild up the employer-assisted Independent.The respondent, nev-ertheless,did nothing to disavow Escajeda's activities or to restrainhim in his anti-union efforts.On the other hand, the respondenttransferred Escajeda from another department to a theretofore non-existent position in the tankhouse,where his anti-union activitieswould have the maximum effect, and after the desired result had beenaccomplished the respondent promoted him to a substantially betterposition.It is clear and we find that Escajeda, by reason of his dualemployment status, the favorable treatment and working conditionsafforded himby therespondent,and the latitude permitted forhisanti-union activities during working hours,represented therespondent in his anti-union activities and was so considered bythe employees 11We find that,by Escajeda's remarks to Valdez on or about Decem-ber 1, 1940,by his remarks to Castorena on two occasions in Decem-ber 1940, and by his remarks to Acosta early in January 1941; and byEscajeda's activities in obtaining resignations from the Union, therespondent interfered with,restrained,and coerced its employees inthe exercise of the rights guaranteed in Section7 of the Act.3.The activities of DoveOn December 3, 1940,Purdy posted the following notice on thetankhouse bulletin board :Effective today,December 3, 1940, there will be no more loiter-ing at the water fountains or any other place, nor will men bepermitted to wander around the Tank House.Men will remainwiththeir own respectivegangsor groupsand will not associate with men of other gangs or groups whileat work.1; International Ass'n of Machinists v. N. L. R.B.,311 U. S. 72, affirming 110 F.(2d) 29,enforcingMatter of The Serrick CorporationandInternational Union, United AutomobileWorkers of America,Local No.459,8 N. L. R. B. 621 PHELPS DODGE REFINING CORPORATION563Conversations between men will be limited to those pertainingto the work. Idle conversations will not be tolerated.On December 10, 1940, according to Purdy, he assigned Jackson M.Dove and another employee to the full-time jobs, theretofore non-existent, of "breaking up idle conversations" among the tankhouseemployees.At the time of his new assignment, Dove was an officialof the Independent.Purdy admitted that Dove "was our represen-tative, that is, . . . my representative on that particular function"of breaking up "idle" conversations, and was expected to report allviolations.The respondent's records show that one day later, onDecember 11, 1940, Dove was promoted to the position of "straw bossover metermen and hot-sheet men."Assistant General Foreman San-ders, Purdy's chief aide, called the metermen and hot-sheet men to-gether at that time and informed them that Dove was to exercisesupervision over their work.Norte testified that upon receiving his new assignment Dove pro-ceeded to enforce the posted instructions only with respect to con-versations among C. I. O. employees and, but for one instance,he was never observed breaking up conversations among non-C. I. O.employees.12Without contradiction Norte added that on one occasion,while Escajeda was talking with another employee during workinghours, a member of the Union observed them and called the matter toDove's attention.Dove thereupon approached Escajeda and the otheremployee and advised them to "break it up" and come back togetheragain later on after Dove had left.During working hours sometime in December 1940, according toNorte's uncontradicted testimony, which the Trial Examiner credited,Dove asked Norte if he belonged to the Independent and advisedhim, "We should try to build up an independent union so as to makeit strong.In that way we don't need the C. I. 0."A few days laterDove told Norte that the C. I. O. organizer was an alien and in-quired, "Why does that fellow pick on you ignorant Mexicansinstead of the white men?"About a week later Dove again ap-proached Norte, then a candidate for president of the Union.Dovesaid, "Norte, I found out that you do belong to the C. I. O... .Believe me, Brother, I am going to break up the C. I. 0." Dovethen warned Norte and his two helpers that they were "surely goingto catch hell" if they "kept on with the C. I. O."Norte remainedin the Union and shortly thereafter was discharged under circum-v Purdy denied that the respondent sought to discourage C. I. O. membership by meansof Dove's new assignment. That the respondent was aware of Dove's proclivities is never-theless apparent from the surrounding circumstances and also from the respondent's state-ment in its brief that in engaging in anti-C. I. O. activities Dove was "acting on behalfof his own union"and that, as an "employee" protected by the Act, the respondent couldnot be held responsible for his activities even under the circumstances of the assignment. 564DF'CISZONNS OFNATIONALLABOR RELATIONS BOARDstances reviewed below.In addition, after Castorena had been pre-vailed upon by Escajeda to resign from the Union, as related above,Dove also urged him (Castorena) to join the Independent.Early in January 1941 Dove told Acosta that a certain unionorganizer was "nothing but an alien and a Communist and theF. B. I. is hard after him. . . . Why is it that the C. I. 0. . . . haspicked on the ignorant Mexicans and not on the white men? .. .You go around with your eyes open and ears open and see and hearall the talk you can about the C. I. 0. members and their plans andyou come and tell me. . . . Well, suppose there is an election, .. .You'd better vote against the C. I. 0. because, let me tell you thismuch, all these C. I. 0. men working in this department are marked;and you know ... Norte, ... he is one of them, and you don'twant to be a marked man, do you?" About a week later, Dove toldAcosta that the respondent could "very easily get rid of all theC. I. 0. men in this plant and they sure can easily do it with youtoo," and again solicited Acosta to help him get rid of the C. I. 0.This testimony is undenied.In May 1941, shortly after the Board issued its complaint againstthe respondent in this case, alleging in part that Dove's activitiesconstituted unfair labor practices, Purdy created a new job for Dovein a classification which theretofore had not existed on the respond-'ent's pay roll: "lead burner learner." In a period of about 1 yearDove's pay had been increased from 521/2 cents to 60 cents an hour.13Neither the respondent nor Dove disputed any of Dove's activitiesin opposition to the Union as testified to above.Rather, the respond-ent contends that, as with Escajeda, it cannot be held responsible forDove's activities, on the ground that Dove was no more than anordinary employee whose union activities were protected fromemployer-interference by the provisions of the Act.However, therespondent made Dove a strawboss over the metermen and hot-sheetmen and assigned him, a partisan of the Independent, to the un-precedented position of "breaking up idle conversations." Indeed,Purdy admitted at the hearing that the respondent had made Dove amanagement representative for that purpose.Moreover,therespondent's subsequent promotion of Dove in May 1941 with fullknowledge of the manner in which he had performed his task of"breaking up" conversations, and the preferred treatment which hewas accorded over a similarly promoted employee who was not shownto have distinguished himself for anti-union activity, convince usthat the respondent fully ratified and approved Dove's efforts tois Purdy claimed that another employee with the same technical qualifications was alsomade a lead burner learner at the same time as Dove,but admitted that this other employeewas paid less than 75 percent of Dove's rate, PHELPS DODGE REFINING CORPORATION565destroy the Union.We find that the respondent is responsible forDove's anti-union activities.We find that within the framework of its manifest hostility to theUnion the respondent,by Dove's remarks to Norte some time duringDecember 1940,again a few days later,and again about a week later;by Dove's remarks to Castorena after Castorena resigned from theUnion, and by his remarks to Acosta early in January 1941 and againabout a week later; and by Dove's activities in "breaking up" con-versations only among C. I. O. employees,has interfered with, re-strained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. Discriminationwithrespect toemployment; further interference,restraint,and coercion1.ReyesIn the latter part of March 1940 Jose Antonio Reyes was trans-ferred from his position of hot-sheet man, which he had filled satis-factorily for more than a year,to the job of repairing sections.Hewas again transferred on May 6, 1940, to the job of wet flapping,with the explanation,according to Purdy, that the transfer was tem-porary and that he would be retransferred to hot-sheet work afterhaving acquired some wet-flapping experience.In November 1940he was a witness at the hearing in Case No.C-1809, testifying in partthat he was a member of the Union. Thereafter he repeatedly askedPurdy to transfer him back to hot-sheet work.On December 2,1940,he was again transferred,on this occasion to the scrap gang,where he was still employed at the time of the hearing.The com-plaint in substance alleges and the answer denies thatthe latter twotransfers and the respondent's refusal thereafter to reinstate Reyesto hot-sheet work were discriminatory.Two hot-sheet men are assigned to each meterman,who is in chargeof 4 or 5 sections of tanks.The major duty of the hot-sheet men isto break short circuits which occasionally form between the anodesand cathodes in the tanks,and to straighten and properly space thecathodes.Wet flappers also work in pairs, lifting out of each tank thebars from which the cathode sheets are suspended.The sheets arespread upon a steel board,and are then struck repeatedly with woodenpaddles, thereby flattening them.Each section of tanks is"flapped"twice before the finished cathodes are permanently removed.On thefirst occasion the bar and sheets weigh between 20 and 30 pounds; onthe second between 40 and 75 pounds.Members of the scrap gang,which numbers from 2 to 4, lift from each tank the worn-out anodes,or scrap,and replace them with new anodes. Pieces of scrap range 566,DECISIONS OFNATIONALLABOR RELATION'S BOARDin weight from 20 to 300 pounds. The pay is the same for each ofthe 3 jobs: hot-sheet man, wet flapper, and member of the scrap gang.Although Reyes had joined the Union in March or April 1940,there is no satisfactory evidence in the record that Purdy knew ofhis union membership at the time of his transfer to wet flapping.However, the respondent must have learned of that fact by November15, 1940, the date of the close of the hearing in Case No. C-1809, atwhich Reyes testified that he was a member of the Union. Thereafter,on November 25, 1940, Reyes sought to be reinstated to hot-sheet work,and complained that wet flapping was undermining his health. Purdysaid that he expected to hire five or six more men as wet flappers in afew days and would then put Reyes back on his old job. The fore-going finding is based upon Reyes' testimony, credited by the TrialExaminer.Purdy admitted that he knew that Reyes wanted to beput back at his old job as hot-sheet man and that on November 25Reyes had asked him to be transferred from wet flapping because hishealth was becoming impaired.While Purdy denied that he hadpromised to give Reyes any particular job, the Trial Examiner didnot accept Purdy's denial as truthful, particularly since Purdy hadoriginally explained the transfer to wet flapping by saying that ahot-sheet man should have some experience at that job.On December 2, however, instead of being sent back to hot-sheetwork Reyes was instructed to report to the scrap gang, of which VanGilbert was foreman.Reyes testified that when he protested to VanGilbert that he was not strong enough for the heavy work, Van Gilbertagreed but declared that the orders came from Purdy and that theonly concession that could be granted would be to permit Reyes to"take it easy for a few days." For the next few days it was repeatedlynecessary for Reyes to be treated at the first-aid station, which heattended with the full knowledge and approval of Van Gilbert.Al-though Van Gilbert denied having agreed that Reyes was too lightfor the work, the Trial Examiner found the denial not convincing inview of Van Gilbert's later admission that "people do forget" and "Iam just an ordinary human being," and his subsequent burst of candorin stating, in explanation of his faulty memory, "I wish I could havememorized that, but I didn't, so that's that."We find, as did the TrialExaminer, that Van Gilbert agreed that Reyes was not strong enoughfor work in the scrap gang and stated that the assignment was pur-suant to Purdy's orders.The record shows without contradiction that shortly after his trans-fer to the scrap gang Reyes asked another employee to speak to Purdyand try to arrange a meeting with Purdy so that Reyes could requesta transferto lighter work.The employee spoke to Purdy as re-quested, but Purdy replied, "Well you go back and tell those men[that is, Reyes]we have a contract with the Independent ... and PHELPS DODGE REFINING CORPORATION567that if they want to, to come through the Independent ... I am notlistening to them."On or about December 5, Reyes approached Purdy, confrontedhim with his promise, and asked why he had been transferred toan even harder job than that of wet flapping.According to Reyes,Purdy replied, "Reyes, as long as you don't quit the wrong crowd,you will never get your job back again." Purdy denied making thestatement, but the Trial Examiner did not credit Purdy's testimony,nor do we. Sometime during the same month, at the Union's annualelection,Reyes was elected a trustee, an office which he still heldat the time of the hearing.After Reyes'transfer in May 1940, the respondent hired about 20 newhot-sheet men.When asked at the hearing why he did not put Reyesback on hot-sheet work, Purdy answered merely, "I don't want toput him back on this work."While we share the Trial Examiner's doubts as to the accuracyof Purdy's statement that Reyes was transferred to wet flapping inMay in order to give him experience, since Purdy could recall but oneother instance of a similar transfer in many years, the record failsto establish that Reyes' union membership was known or suspectedby the respondent at that time.Hence it is not found that this transferwas discriminatory, and it is unnecessary to determine whether or notthe transfer was a demotion.It is plain, however, that at the time of the transfer Reyes wasinformed of Purdy's intention to keep him on the wet-flapping jobonly temporarily. In December, after the respondent knew of Reyes'union membership as a result of the earlier hearing and had broughtEscajeda into the tankhouse to break up the Union, Purdy refused toact in accordance with his previously expressed intention to transferReyes back to hot-sheet work, but assigned him to the scrap ganginstead.When Reyes protested, Purdy told him in effect that henever would regain his old hot-sheet job, at which his work had beenadmittedly satisfactory, until he quit the Union.Many new hot-sheetmen were thereafter employed, and the only explanation Purdy gavefor not reinstating Reyes to that job was that he did not "want"to do so.The record does not show that cause existed for the respondent'srefusal, on and after December 2, to comply with Purdy's previouslyexpressed intention to reinstate Reyes to hot-sheet work.Yet Purdyknew that Reyes' desire for such a transfer was based on reasons ofhealth and not personal caprice, and that Reyes was a union memberand had testified for the Board about a month before. In defendingagainst the charge of discrimination, the respondent argues merelythe general proposition that it would impair managerial authority 568DECTSTONB OF NATIONAL LABOR RELATIONS BOARDto require the transfer of union employees to work requested by them.The real issue, however,is whether the respondent's refusal was merelyan exercise of its unquestionedrightto manage its own business affairsor whether the action represented a reprisal for past union activitiesand a warning with respect to future union activities.We are of theopinion that the refusal to retransfer Reyes to hot-sheet work inDecember 1940 and thereafter was due to the latter reason and wasplainly intended to discourage union membership.The respondent also argues in effect that work on the scrap gangwas not shown to be less desirable or more difficult than hot-sheetwork.With respect to Reyes, however,the facts clearly show thatwork on the scrap gang was less desirable and more difficult than hot-sheet work, regardless of how other employees might consider the com-parative desirability of these two jobs.The argument is withoutmerit.We find, as did the Trial Examiner,thatPurdy's refusal inDecember 1940 and thereafter to reinstate Reyes to a job as hot-sheetman constituted discrimination in regard to his hire and the terms andconditions of his employment.Under all the circumstances,includ-ing the respondent's general anti-union animus, we find that the re-spondent thereby intended to and did discourage membership in theUnion and that it thereby, and by Purdy's statements that Reyeswould be reinstated to hot-sheet work only upon quitting the Union,interfered with, restrained,and coerced its employes in the exercise ofthe rights guaranteed in Section 7 of the Act.2.ValdezIn 1936,after having been regularly engaged as a stripper'14Aurelio Valdez was transferred to a wet-flapping job.Due to thevapor from the hot acid, with which the Nzet-flapping job broughthim into close and prolonged contact,the work made him ill; and hecomplained to Purdy, who promptly returned him to his stripperduties.He thereafter remained on the stripping job for about 41/2years, until, after having joined the Union, he was again transferredto wet flapping on December 7, 1940.Following repeated but futileefforts to obtain reinstatement once again to his regular job of strip-ping for the same reasons of health as in 1936, he ceased work onDecember 31, 1940.The complaint in substance alleges and the answerdenies that on December 7, 1940, he was transferred to work for whichhe was physically unfitted,refused reinstatement thereafter, andcaused by the respondent to leave his job on December 31, 1940, allto discourage membership in the Union."The work of a stripper is not clearly described in the record PHELPS DODGE REFINING CORPORATION569Valdez joined the Union early in 1940.As hereinbefore found, onor about December 1, 1940, Escajeda urged him to join the Inde-pendent, but Valdez openly questioned the advantages of that organi-zation.On December 4 he made a speech at a union meeting, in whichhe reported that Escajeda was vainly seeking his support for the presi-dency of the Independent on the plea that he (Escajeda) was aMexican running against five Americans.On December 6 the listof strippers for the ensuing week was posted.Valdez saw that hisname was omitted therefrom and asked Purdy's assistant, Sanders,about it.Sanders replied that it was done on orders from Purdy.Valdez then went to Purdy's office, where he found Purdy andEscajeda, and asked why he was being transferred.Purdy repliedmerely that it was "necessary" to transfer Valdez to wet flapping.''When Valdez met Escajeda at the time clock the next morning, De-cember 7, the latter, according to Valdez's uncontradicted testimony,said "Now let the C. I. O. get you out of the wet flappers, you son-of-abitch."Valdez was unable to continue at the wet-flapping job for thefull day because he became ill from the comparatively strenuous workand the vapor given off by the hot acid, and -was sent home.He re-turned to work a day or two later but again succumbed to the sameillness.On this occasion Sanders asked why he was not keeping upwith the others and told him to see the visiting physician, Dr. Miller.Valdez was examined by Dr. Miller on December 14 and again on De-cember 24.Although Valdez repeatedly asked Sanders and Purdyduring this period to transfer him to lighter work because of his ill-ness, both foremen refused to do so. On December 31, 1940, heceased working for the respondent.Valdez then visited Dr. Breck, an X-ray specialist and orthopedicsurgeon not employed by the respondent.Dr. Breck, whose quali-fications counsel for the respondent conceded, examined and treatedValdez on January 3 and 8.On January 4, Dr. Breck gave Valdeza letter stating that in his opinion Valdez should be given work notinvolving heavy lifting, and that he could perform other types ofmanual labor.The next day Valdez presented Dr. Breck's lettertoDr. Miller, who telephoned to Dr. Breck and asked his more de-tailed opinion concerning Valdez's physical condition and whetherhe knew "any more about the man."When Dr. Breck answeredin the negative, Dr. Miller stated in substance that Valdez was "mixedup with certain labor activities" and was not a satisfactory employee"No evidence was offered to support Purdy's claim that the transfer was"necessary "On the contrary, up to the time of the hearing, in May 1941,no one had been placed in thewet-flapping gang after Valdez ceased work at that job on December 31, 1940,although themonthly production records show that a substantially greater tonnage of copper was pie-duced after Valdez ceased wort: than before he was transferred to wet flapping onDecember 7, 1940 570,DE'CIJSTONS OF NATIONAL LABOR RELATIONS BOARDfor that reason 16Valdez also submitted Dr. Breck's letter to Purdy,who said that it meant nothing and informed Valdez that the onlywork he could have was as a wet flapper.The Trial Examiner did not consider it necessary, nor do we, todetermine whether or not Valdez's transfer on December 7, 1940, wasa demotion, a relative term susceptible of varying interpretations.-The only issue is whether or not, under all the circumstances, histransfer was designed to discourage union membership, within themeaning of the Act.Escajeda's part in Purdy's anti-union campaign, and his statusas a representative of the respondent with respect to his anti-unionactivities, have been established above.The circumstances surround-ing Valdez's sudden transfer from his regular job, including the undis-puted fact that Escajeda ascribed it to his union activities, are sostrongly persuasive that it is difficult, as the TrialExaminerstated,to come to any conclusion except that Purdy gave Valdez the wet-flapping work because of his union activities, and his refusal to jointhe Independent.Purdy's refusal to reinstate Valdez to his regularwork as a stripper, after the latter had complained of illness causedby the wet-flapping job, was even more clearly discriminatory.Hisrepeated refusals were in marked contrast to his immediate grantingof a similar request in 1936, before the Union was organized.WhenPurdy's conduct succeeded on December 31 in causing Valdez toceaseWork, the respondent in effect constructively dischargedValdez."The true explanation of the respondent's motive for its treatmentof Valdez, as the Trial Examiner found, is contained in Dr. Miller's un-guarded comment to Dr. Breck to the effect that Valdez wasunsatis-factory to the respondent because of his union activities.Nor doesthe respondent argue that it had any reason for transferring Valdezto and keeping him at wet flapping, other than the unsupported asser-tion that it was "necessary."Rather, the respondent rests upon the18 This finding rests upon the testimony of Dr. Breck,which the Trial Examiner credited.The respondent stated in its brief that during a recess just before the hearing closed, itsattorney told the Trial Examiner that Dr. Miller was performing an emergency operationand was not immediately available to testify.A stipulation was thereupon agreed to thatDr.Miller,if called,would deny Dr. Breck's testimony concerning the respondent's animusagainst Valdez because of his labor activities,and would assert that his statements to Dr.Breck were based on thethought thatValdez might be preparing a claim for an industrialaccident.We acceptDr. Breck's testimony,as did the Trial Examiner,despite the factthat the stipulated testimony contradicts him, since Dr. Breck, not being connected witheither the Union or the Company, had no motive for testifying other than accurately.17 CompareEscajeda's statement to Castorena,hereinbefore set forth,that Norte mightbe transferred to a wet-flapping job if he did not resignfrom the Union.18 SeeMatter of Sterling Corset Co.,Inc.,andUniversal Brassiere&Justrite Corset Co.,Inc.,andInternational Ladies' Garment Workers' Union,Local 85, 9N. L. R. B. 858,N. L. R. B. v. Sunshine Mining Company,a corporation,110 F.(2d) 780(C. C. A. 9),cert.den. 312 U. S.678, 713, enf'gMatter of Sunshine Mining CompanyandInternational Unionof Mine, Mill and Smelter Workers,7N. L. R.B. 1252 PHELPS DODGE REFININGCORPORATION571claim that the evidence fails to establish discrimination.The record,however, clearly reveals that Valdez's continued employment at thewet-flapping job, which was seriously impairing his health, was not atall "necessary," and further establishes that the respondent could nothave had a non-discriminatory motive in transferring him to wetflapping or in thereafter refusing to reinstate him to his regular jobof stripping.Under all the circumstances, including the respondent's anti-unionanimus, we find, as did the Trial Examiner, that the respondent onDecember 7, 1940, transferred Valdez to the wet-flapping job, there-after refused to reinstate him to his regular work as a stripper, andthereby in effect discharged him on December 31, 1940, all because ofhis union activities.We further find that the respondent therebydiscriminated in regard to the terms and conditions and the tenure ofV aldez's employment; that it thereby intended to and did discouragemembership in the Union; and that it thereby, and by Escajeda's re-marks to Valdez on December 71 1940, interfered with, restrained, andcoerced employees in the exercise of the rights guaranteed in Section 7of the Act.3.NorteExcept for a period of about a year, Edmundo Norte was employedby the respondent from 1930 until January 23, 1941, when, shortlyafter joining the Union, he was discharged.At the time of his dis-charge he was a meterman, a position which he had held continuouslyfrom the early part of 1940 and had previously held for a period in1936-37.The complaint in substance alleges and the answer deniesthat Norte was discriminatorily discharged.The answer affirmativelyalleges that he was discharged for inefficiency and for repeatedlyinterfering with the work of other employees.-It has been found that in February 1940 and thereafter, Purdy.Escajeda, and Dove made many efforts to restrain Norte from joiningthe Union. On November 20,1940, Norte nevertheless joined the Unionand in the following month was a candidate for president, as Purdyadmitted knowing at the time.At the same time Norte was elected atrustee of that organization.Thereafter the efforts of Purdy, Esca-jeda, and Dove were directed to securing his resignation from theUnion.Failing in this scheme, Dove told Acosta early in January1941 that Norte was a "marked man," as found above.19During the hearing Purdy testified that he discharged Norte because of his inefficiencyand because of "interfering with other men."However, no evidence was adduced in sup-port of the latter assertion except as the respondent might have so characterized Norte'sunion activities.In its brief the respondent contends only that Norte "was discharged forinefficiency."We find, as did the Trial Examiner, that Norte was not discharged because ofany interference with other employees. 572DE''CISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about January 18, 1941, Dove approached Norte and told himthat certain tanks in one of his sections were cold, indicating that thecirculation of the heated electrolytic solution through such tanks hadbecome obstructed.20Norte requested Dove to report the matter toAcosta, a pumpman whose duties included the repair of this difficulty,since he (Norte) was then busy at another section. Later the samemorning Norte asked Dove if he had reported the matter to Acosta,and Dove replied that he had not. Thereafter, Norte met Acosta nearhis sections and inquired if Acosta had been informed that the tanksneeded attention.According to the uncontradicted testimony of Norteand Acosta, Dove observed them in conversation, immediately wentover to them, and rebuked Acosta for talking to Norte.Acosta, overwhom Dove had no supervision, said that it was none of Dove's busi-ness with whom he talked. Norte then asked Dove to tell Acosta aboutthe defective circulation, and left them. Instead of telling Acostaabout the trouble, Dove proceeded to Purdy's office and reported thetwo employees for talking. Somewhat later Purdy sent for Acosta,and demanded to know why Acosta had been talking to Norte. Acostaexplained, and was then told by Purdy that he was not supposed totalk any more than was necessary at his work.He was also told thatDove was there for the purpose of breaking up conversations.Soon after the lunch hour the same day, Purdy accused Norte ofgetting Acosta into trouble.Norte related the details of the incident,and Purdy thereupon dismissed it.Norte then asked Purdy aboutthe efficiency of his sections, which he felt were not operating properly,and Purdy replied that their efficiency was low.When Norte askedwhy that was, Purdy merely invited him into the office to look at theampere-efficiency records of the sections as compared with those of theseven other metermen.21After looking at the records, Purdy andNorte discussed possible causes for the low efficiency of the sectionsunder Norte's charge.Norte pointed out that his record had beenhigher than that of his predecessor on the sections until repairs werebegun on the heating unit in the summer of 1940.Purdy suggestedthat perhaps it was the fault of his two helpers or his own "mentalattitude" toward his work.Norte then asked if Purdy thought thathe had "let his work down."Purdy replied, "No, I can see you havebeen trying to do the best you can ... There is only one other man in20 The electrolyte used in the tanks is constantly circulated through a heating unitcosting $30,000 to $40,000, and requiring the services of many pumpmen and others forproper maintenance.The normal inference to be drawn from these facts is that thereason for using the heating unit is to increase the efficiency of the electrolytic processThe respondent did not explain why it incurred these substantial expenses if not forthis purpose.21 For each section of tanks the respondent kept ampere-efficiency records, which showedthe percentage of actual copper production as against the theoretical production whichthe same amount of electricity should have yielded under perfect conditions. PHELPS DODGE REFINING CORPORATION573the tankhouse that is more conscientious than you and that is JoseSoto."The interview terminated when Purdy finally said to Norte,"Well, we will just have to keep on working and try to find an answerto this."Nothing further was said during this conversation concern-ing Norte's talking with Acosta earlier in the day, nor was he warnedthat he would be discharged if the low efficiency of his sectionscontinued.22Later the same day, Purdy approached Acosta at his work.Accord-ing to Acosta, he inquired if Purdy had cleared up the matter of theDove-Norte conversation, and Purdy replied that it was "all fixedup."Purdy then explained that trouble was being experienced withthe employees because of the C. I. O. organization.He cited the caseof Zacarias,23 a discharged employee who had been reinstated by therespondent after the hearing in Case No. C-1809, and pointed out thatZacarias had "seen the light," resigned from the Union, and washaving no more trouble.After discussing the C. I. O. and other mat-ters, Purdy asked Acosta if he would try to persuade the union leaders,including Norte, to come to his office to discuss an arrangement wherebythey might break up the Union.Acosta agreed to see the other lead-ers and find out whether or not they would come. Purdy admittedhaving had a conversation with Acosta to the above effect, but deniedthat the Union had been mentioned.The Trial Examiner did notcredit the denial, nor do we.We find that Acosta's testimony is asubstantially correct reflection of the facts.Acosta thereafter inter-viewed some of the employees, but did not report to Purdy prior toNorte's discharge 5 days later.On January 23 Purdy called Norte to the office, informed him thathe was discharged, and exhibited a discharge slip upon which hehad written : "Inefficiency in his work, interference with other man ;this man had been cautioned several times."Later in the afternoon of the day of Norte's discharge, Acosta re-marked to Purdy that he understood that Norte had been discharged.Purdy admitted the fact.Acosta testified that in response to hisinquiry about the meeting which Purdy had requested with the unionleaders Purdy replied that his request had been made several daysbefore, that he had heard nothing in the meantime, and that Norte hadhad his chance.Acosta then declared that if the Board conductedan investigation of the discharge of his friend Norte he would "saywhatever he knew."Purdy corroborated most of Acosta's version ofthis conversation, but denied that any reference had been made to the22The above findings with respect to Norte's conversations with Purdy prior to his dis-charge are based upon Norte's testimony,undenied by Purdy and credited by the TrialExaminer.11Zacarias'revocation of union membership had already been obtained by Escajeda 574DECISIONS OFNATIONALLABOR RELATIONS BOARDUnion.We do not credit the denial and find,in agreementwith theTrial Examiner, that Acosta's account corresponds with the facts.On January 27, 1941, Acosta and Raoul Norte, the brother ofEdmundo Norte, were summoned to Purdy's office in connection witha statement which Raoul Norte had made to Acosta to the effect thatAcosta would be the next to be discharged.According to Acosta, thefollowing occurred :Raoul Norte, in explanation of his statement,told Purdy in Acosta's presence that he well knew that Edmundo was"going to get it," and that he had pleaded with Edmundo to "get outof" the Union while there was still time.Purdy pointed out thatEdmundo had been warned, and asked Acosta why he should "mind."Acosta replied that Edmundo was his friend.Purdy thereupon askedAcosta if he could expect a recommendation from the union organizerif he too remained in the Union and was "fired"Purdy admitted thatthe meeting with Acosta and Raoul Norte occurred and that they dis-cussed the rumor started by Raoul Norte.However, he denied that anyreference was made to the Union, its organizer, or Edmundo Norte'sdischarge.We believe Acosta's version, which the Trial Examinercredited, and find in accordance therewith.The respondent introduced in evidence its ampere-efficiency recordscovering all eight metermen from May 1940 (when Norte was assignedregularly to that work) to May 1941.These recordsreflectthat theaverage efficiency of all the sections on Norte's electrical circuit (therewas also another electrical circuit) varied during this 1-year periodfrom a high of about 89 percent (from May through August 1940) toa low of about 69 percent (for November 1940) ; and that the sectionsassigned to Norte fell from 1 to 3 percent below this varying averagefrom July through November 1940, and had the lowest efficiency of allthe sections on the circuit during this period.However, Purdy ad-mitted that prior to the discharge he had seen the December 1940records, reflecting that the efficiency of Norte's sections had increasedto within one-half of 1 percent of the average, and that the sectionsassigned to Puga, another meterman, had an efficiency 1.3 percentlower.24In addition, the respondent admitted that its efficiency rec-ords represented the composite result of several factors besides themetermen's individual diligence, and that a crucial factor was theefficiency of the circulation of the hot acid solution or electrolytethrough each separate tank.The record does not contain any indi-cation of the significance which the respondent attributed in the pastto a small variation in the efficiency of certain sections as comparedwith the average efficiency of all the sections, especially in view of them The respondent never spoke to Puga,a member of the Independent,about his lowefficiency.On the contrary, Puga testified that he NN as told during this time that his workwas good. PHELPS DODGEREFINING CORPORATION575wide range of 20 points (between 69 and 89 percent) through whichthe monthly averages fluctuated; and there was likewise no evidencethat any other metermen had ever been discharged or even warned onthe ground of the efficiency ratings of his sections.Norte was replaced by Zacarias on January 24, 1941, the day afterthe discharge.Omitting from consideration the efficiency recordsfor January 1941 in order to avoid any question of apportionment,the respondent's records show that the average efficiency of all thesections on the circuit involved increased from the November 1940low of 69 percent to 81 percent in February 1941, and remainedwithin 2 percent of that figure during-March, April, and May, 1941;that the efficiencyof Zacarias'sections fell 2.4 percent below themonthly average in February and 2.3 percent below in May; andthat the efficiency of Puga's sections fell more than 2 percent belowthe monthly average in March and April.However, there was noevidence that any warnings or reprimands were given to Zacarias,who had "seenthe light," resigned from the Union, and was "havingno more trouble"; and, as previously stated, neither had any warn-ings or reprimands been given to Puga, a non-union employee.As found above, Norte was repeatedly warned by Purdy, Escajeda,and Dove, directly and indirectly, that if he joined or remained inthe Union he would be dismissed or demoted.He did not heed thewarnings but joined the Union and became a popular leader amonga large proportion of the union members, as is attested by the factthat he lost the election for president by only one vote.Shortlythereafter he was discharged.The respondent in effect contends that Purdy testified that thereasonfor Norte's discharge was the record of the low efficiency forthe preceeding 41/2-month period of the sections in his charge; thatthis testimony was not rebutted by evidence of high efficiency; andthat,when considered together with the lack of testimony thatNorte was discharged for any other reason and with the undisputedtestimony that other union members were not discriminated against,the record whollyfailsto prove discrimination against Norte.Wedo not believe, however, nor did the Trial Examiner, that the re-spondent took the view that the quality of Norte's work warrantedhis discharge.On the contrary, we are convinced that the re-spondent found Norte's efficiency satisfactory, since it left unex-plained (1) the fact that it allowed the average efficiency of all thesections on Norte's electrical circuit to drop as low as 69 percentfor the month of November 1940; (2) the fact that in the followingmonth, while the sections assigned to Norte had an efficiency of 77percent, it did not explain how this figure could be entirely at-tributed to Norte as an individual, in view of the fact that un- 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDobstructed circulation (the lack of which Norte had frequently butvainly complained about) is an important factor in the resultingefficiency figures; (3) the fact that at no time did it give Norte anywarning that his efficiency, if not improved, was sufficiently low tooccasion his discharge; and (4) the fact that it did not point to anyother example of a discharge or even a warning on the ground oflow efficiency.Under all the circumstances, including the respondent's anti-unionanimus, we find, as did the Trial Examiner, that the respondent onJanuary 23, 1941, discriminated in regard to the tenure of employmentof Edmundo Norte, thereby discouraging membership in the Union ;and that the respondent thereby, and by Purdy's remarks to Acostaon January 18, 23, and 27, 1941, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.4.AcostaBernardo Acosta had been employed by the respondent at its El Pasoplant during various periods since 1930.He was discharged in thesummer of 1938 for failing to execute an order promptly; was re-employed shortly thereafter ; was again discharged in July 1939, onthe ground that his work was not satisfactory and that he refused tofollow instructions ; and was again reemployed in September 1939, asa "pumpman."As found above, Purdy made repeated attempts as soon as theUnion was organized to restrain Acosta from becoming a member.Acosta nevertheless joined the Union early in 1940.We have alsofound that Purdy, aided and abetted by Escajeda and Dove, thenmade repeated efforts to secure Acosta's resignation from the Union.Despite the respondent's efforts, Acosta remained active in the Union.Immediately after Norte's discriminatory discharge in January 1941,Acosta frankly told Purdy that he would "say whatever he knew" inthe event that the Board investigated the discharge. In March 1941a Board representative visted El Paso in connection with the Board'sinvestigation of Norte's discharge and other unfair labor practicescharged by the Union, and obtained statements from Acosta andothers?5During the morning of March 21, 1941, Dove followed Acosta at hiswork, although without supervision over him.While Acosta wastaking volt readings at certain tanks, a meterman approached him,and requested that he come over to the meterman's section as soon aspossible and inspect the circulation pumps.Dove immediately toldthem both to report to Purdy for talking.Acosta followed Dove tozsWith Escajeda in the respondent's employ, the Trial Examiner found that it was notunreasonable to believe that Purdy knew of this fact. PHELPS DODGE REFINING CORPORATION577Purdy's office.When they reached the office Dove told Acosta to waitoutside while he went in. This caused an argument.Acosta askedwhether it was really Purdy who wanted to see him, and asserted thatDove was not his boss. Dove then threatened to "fix" Acosta, where-upon Acosta again declared that he knew Dove was making reportsto Purdy, said that both Dove and Purdy should keep a "clear mind"so that if they were called before the Board they "would not go sayinglies," and returned to his work.Somewhat later Purdy sent forAcosta, who went to Purdy's office and found that Dove was present.Purdy told Dove to write down what had happened, and Dove didso.26Purdy read the statement to Acosta, who declared that it wascorrect.Purdy asked what Acosta meant when he told Dove not to"go saying lies in court," and Acosta replied that he referred to "theLabor Boards." At this point, according to Acosta, Dove asked PurdyifAcosta "was going to get away with it." Purdy said to Acosta,"Go ahead with your work; I don't want to hear any more about it."Nothing more was said at that time, and Acosta thereupon returnedto his work as Purdy had instructed him to do.A little later, however, Purdy's assistant told Acosta to stop hiswork and go to Purdy's office again.Acosta did so, and Purdy thensaid to him, "Mr. Martin [the plant manager] and I just talkedthis thing over and we don't like anybody that makes threats andI am going to let you go . . . You look down and see what I amputting down on your discharge slip."Acosta then watched Purdywrite on the discharge slip the word, "Insubordination."When asked by the respondent's attorney why he had dischargedAcosta, Purdy testified :Well, for several reasons there.To begin with, he was some-what haughty and defiant in his attitude with Dove and ques-tioned his authority to ask him to come to my office and whenhe came to my office he was certainly defiant in there and Iconsidered this threat of having me in court as also an act ofinsubordination, and an accumulation of those various thingsmade me make that decision.The respondent contends that the asserted reasons for Acosta'sprior discharges in 1938 and 1939 support Purdy's claim that thecause of Acosta's discharge on March 21, 1941, was his "somewhathaughty" attitude toward Dove, both before coming to the office andwhile in the office, and also his so-called "threat" of having Purdyand Dove answer for their anti-union conduct in a Board proceed-ing.However, Purdy did not tell Acosta, at the first conference"Dove's writtenstatement stated that Acosta hadsaid to him, "I know what you aredoing, you are just spying on us andtaking it to the office,and you are going to have toanswer forit,and Purdy too "438861-42-vol. 38-38 578DE'CISQ'ONIS OFNATIONALLABOR RELATIONS BOARDin his office on March 21, that he considered Acosta's conduct insub-ordinate or warranting any disciplinary action.On the contrary,Purdy rejected Dove's demand for disciplinary action againstAcosta, told Acosta to return to his work, and said that he did not"want to hear any more about it."It is clear that Dove had no supervision or authority over Acosta,a pumpman. It is also plain that whatever remarks were made byAcosta with respect to a Board hearing followed and were arousedby Dove's actions.Moreover, Dove himself had threatened a wit-nesswho had just testified in these proceedings.27 In addition,Acosta had repeatedly been threatened by Purdy with discharge ifhe did not abandon the Union. Acosta's remark to Purdy thatresort might be had to the Act in order to remedy the respondent'salleged unfair labor practices was thus directly occasioned by theacts of Purdy and Dove, both representatives of the respondent, andcannot be considered "insubordination." 28We are convinced, as was the Trial Examiner, that Acosta wasnot discharged because of his remarks on March 21, 1941, but becausehe had refused to yield to coercion and resign from the Union, ashad other union members, and because Purdy believed that Acostawould "say whatever he knew" in regard to Norte's discriminatorydischarge.Under all the circumstances, including the respondent'santi-union animus, we find, as did the Trial Examiner, that the re-spondent on March 21, 1941, discriminated in regard to the tenureof employment of Bernardo Acosta, thereby discouraging member-ship in the Union; and that the respondent thereby interfered with,restrained, and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent described in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and27Dove, although present at each day's session of the hearing by instruction of the re-spondent's counsel,was not called as a witness by the respondent.During the noon recessof the hearing after Norte, the Board's first witness,had completed his testimony, Doveconfronted him in the corridor and, in the presence of many witnesses,threatened him withthese words,"You son-of-a-bitch,Iwill kill you."After one of the witnesses had beencalled by the Board to testify as to Dove's threats,counsel for the Board offered to callseveral others who had been present.The Trial Examiner, however,called Dove to thestand.The latter admitted the threats and name-calling but denied having threatened tokillNorte.Dove admitted that he was "mad" and "did tell Mr. Norte a few things."Upon request of the Trial Examiner, counsel for the respondent, who acknowledged responsi-bility for Dove's presence,openly warned Dove against repeating such conduct.28 Compare Section 8 (4) of the Act,which prohibits an employer from discriminatingagainst an employee for filing charges or giving testimony under the Act. PHELPSDODGE REFINING CORPORATION579tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found above that the respondent discriminatorily dis-charged Norte and Acosta; that it discriminatorily refused to rein-stateReyes to his former position as a hot-sheet man; that itdiscriminatorily transferredValdez to a wet-flapping job, there-after refused to reinstate him to his former position as a stripper,and thereby caused him to leave his employment; and that it therebyand by other acts interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.To effectuate the policies of the Act and in accordance withour usual practice, we shall order the respondent to cease and desistfrom such unfair labor practices and to offer to Reyes, Valdez,Norte, and Acosta reinstatement to their former or substantiallyequivalent positions, and to make them whole for any loss of paythey may have suffered by reason of the respondent's discriminationagainst them, by the payment to each of them a sum of money equalto the amount he would normally have earned from the date of thediscrimination against him to the date of the offer of reinstate-ment, less his net earnings 29 during the respective period ofdiscrimination.-Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local 501, International Union of Mine, Mill & Smelter Workers,affiliated with the C. I. 0., is a labor organization, within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment and the terms and conditions of employment of Jose Antonio'By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not havebeen incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590, 8 N. L.R. B. 440.Monies received forwork performed upon Federal,State, county,municipal,or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7.ao The respondent's attorney stated at the oral argument that Reyes had been reinstatedto hot-sheet work after the hearing.However,there is no evidence before the Board ofthis alleged reinstatement.On the otherhand, the record indicates that Reyes sufferedno loss of pay as a result of the discrimination against him.We shall,therefore,not orderthe respondent to make himwhole forany loss of pay, but our reinstatement order shallbe construed to require the respondent to offer him reinstatement to hot-sheet work.Ofcourse, our order of reinstatement herein does not require the respondent to repeat suchaffirmative action as it may already have taken. 580DECISTONSOF'NATIONAL LAEOR RELATIONS 180ARDReyes,AurelioValdez,Edmundo Norte, and Bernardo Acosta.thereby discouraging membership in Local 501, International Unionof Mine, Mill & Smelter Workers, affiliated with the C. I. 0., the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Phelps Dodge Refining Corporation, El Paso, Texas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 501, International Unionof Mine, Mill & Smelter Workers, affiliated with the C. I. 0., or anyother labor organization of its employees, by discharging, transfer-ring, or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to hire or tenure of employment orany term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Jose Antonio Reyes, Aurelio Valdez, Edmundo Norte,and Bernardo Acosta, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, in the manner set forth in thesection entitled "The remedy" above;(b)Make whole Aurelio Valdez, Edmundo Norte, and BernardoAcosta for any loss of pay they have suffered by reason of the re-spondent's discrimination against them, by payment to each of themof a sum of money equal to the amount he would normally have earnedas wages from the date of the discrimination against him to the dateof the offer of reinstatement, less his net earnings during such period ; PHELPS DODGE REFINING CORPORATION581(c)Post immediately in conspicuous places throughout the re-spondent's plant at El Paso, Texas, and maintain for a period of atleast sixty (60) consecutive days from the date of posting, notices toits employees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a) and (b) of thisOrder; and (3) that the respondent's employees are free to become orremain members of Local 501, International Union of Mine, Mill &SmelterWorkers, affiliated with the C. I. 0., and that the respondentwill not discriminate against any employee because of his membershipin or activity on behalf of that organization;(d)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.